Case: 4:19-cr-00367-ERW-JMB Doc. #: 17 Filed: 06/21/19 Page: 1 of 2 PageID #: 103



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        Plaintiff,                            )
                                              )
 vs.                                          ) Case No.: 19-CR-00367
                                              )
 JOHN RALLO,                                  )
                                              )
        Defendant.                            )

                                   MOTION TO CONTINUE

        COMES NOW Defendant, by and through his attorney, John P. Rogers, and respectfully

 requests a continuance of the deadline for Pre-Trial Motions in above-styled cause from June 26,

 2019 an additional forty-five (45) days for the reason that the Defendant needs additional time to

 review discovery.

                                              Respectfully submitted,

                                              ROGERS SEVASTIANOS & BANTE, LLP



                                      By:            /s/ John P. Rogers
                                              JOHN P. ROGERS, #38743MO
                                              Attorney for Defendant
                                              120 S. Central Avenue, Suite 160
                                              Clayton, Missouri 63105
                                              (314) 354-8484/Facsimile (314) 354-8271
                                              jrogers@rsblawfirm.com
Case: 4:19-cr-00367-ERW-JMB Doc. #: 17 Filed: 06/21/19 Page: 2 of 2 PageID #: 104



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        Plaintiff,                            )
                                              )
 vs.                                          ) Case No.: 19-CR-00367
                                              )
 JOHN RALLO,                                  )
                                              )
        Defendant.                            )

                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 21, 2019, the foregoing was electronically filed with the
 Clerk of the Court to be served by operation of the Court’s electronic filing system upon Mr. Hal
 Goldsmith, assistant United States attorney.

        Motion to Continue

                                              Respectfully submitted,

                                              ROGERS SEVASTIANOS & BANTE, LLP



                                      By:            /s/ John P. Rogers
                                              JOHN P. ROGERS, #38743MO
                                              Attorney for Defendant
                                              120 S. Central Avenue, Suite 160
                                              Clayton, Missouri 63105
                                              (314) 354-8484/Facsimile (314) 354-8271
                                              jrogers@rsblawfirm.com
